Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 6/9/22, the Applicant amended and argued claims 1, 11, 20, previously rejected in the Office Action dated 3/15/22. 
	In light of the Applicant’s amendments and remarks, the claim objections have been withdrawn. 
Drawings
1. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “J shape” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings. See 37 CFR 1.84(a)(1).

3. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. See  37 CFR 1.84(b)(1) is granted. Figures 1A, 13-16, 19 and 23 are fuzzy images that are not good quality. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, United States Patent No. 7836394, in view of Humenansky et al., United States Patent Publication 2006/0015805 A1 (hereinafter “Humenansky”), in further view of Tsutsui et al., Unites States Patent Publication 2016/0092728 (hereinafter “Tsutsui”), Fernandes et al., United States Patent Publication 2013/0073937 (hereinafter “Fernandes”), and Thanu et al., United States Patent Publication 2006/0107196 (hereinafter “Thanu”). 
Claim 1:
	Linder discloses:
receiving a template of a reporting workbook, wherein the template is in a first format type (see column 4 lines 53-63). Linder teaches receiving/retrieving a template of a workbook in a first format;
receiving, from a user interface, user specified selection of portions of the template (see column 4 lines 53-63 and column 8 lines 7-13). Linder teaches receiving user selection of portions of the template; 
receiving, from the user interface, a user specified type for generating a tag (see column 7 lines 13-19). Linder teaches having an interactive customizable display and able to tag data;
creating a modification of the template by automatically generating the tag in a predetermined field of each of the portions of the template based on the user specified type (see column 5 lines 48 – column 6 lines 6). Linder teaches creating modifications to the template by generating tag for fields during formatting of the portions based on financial data types; and
generating a version of the reporting workbook based on the modification of the template, wherein the version is in a second format type and wherein the version includes the value form the reporting workbook (see column 6 line 7-16). Linder teaches generating a version of the workbook based on the modifications. The version is in a second format.

Linder fails to expressly disclose a multidimensional reporting workbook. 

Humenansky discloses:
template includes cells formed by intersections of dimensions and rows and wherein at least one of the cells includes a value from the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches templates that includes cells formed by intersections and slices of the dimension and include values from the reporting workbook;
wherein the portions of the template are associated with at least two dimensions of the reporting workbook (see paragraphs [0011] and [0012]). Humenansky teaches wherein portions are associated with at least two dimensions of the reporting workbook.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include a workbook template having multiple dimensions for the purpose efficiently creating diverse workbook that fit the needs of all business units of the enterprise, as taught by Humenansky.

	Linder and Humenansky fails to expressly disclose identifying a shape within the spreadsheet and creating an explicit dimension map and cell definitions. 

	Tsutsui discloses:
automatically scanning a spreadsheet of a user interface for a J shape that includes a vertical head and a horizontal handle (see paragraph [0123]-[0125]). Tsutsui teaches automatically scanning a spreadsheet for an L-shape having a vertical head and a horizontal handle. Based on the Applicants figure 22, the J-shape is more of an L-shape and the Examiner has found that shape in Tsutsui;

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder and Humenansky, to include determining L-shapes in a table for the purpose efficiently creating non-rectangular tables, as taught by Tsutsui.

	Fernandes discloses:
assigning the dimension to each cell under the at least two dimension children without assigning other dimension cells by creating an explicit dimension map for each cell under the at least two dimension children, wherein the explicit dimension map represents the dimension (see paragraphs [0008], [0009] and [0076]). Fernandes teaches building a structure and assigning dimension to each cell. Structures can include parents and 1-2 children by creating a mapping for each cell including a dimension. The dimensions assigned are only assigned to those specific cells. Also according to the Applicant’s Specification pp 154, the J shape represents a parent and child relationship and Fernandes teaches this;
creating cell definitions for each of the cells under the at least two dimension children, wherein each of the cell definitions include the explicit dimension map (see paragraph [0009]). Fernandes teaches creating cell definitions by storing the dimension associated with the cell in a shared storage; and 
including the cell definitions in the modification of the template (see paragraph [0037]). Fernandes teaches including the cell definition included in the model.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder, Humenansky and Tsutsui to include explicit cell dimension mapping for the purpose efficiently mapping cell definitions in a spreadsheet when the data is large and complex, as taught by Fernandes.

	Linder, Humenansky, Tsutsui and Fernandes fail to expressly disclose the text representing the dimension on the horizontal handle.

	Thanu discloses:
wherein text representing the dimension is depicted in the horizontal handle (see figure 5). Thanu teaches wherein the text shows the dimensions of the cell. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder, Humenansky, Tsutsui and Fernandes to include specification of the dimension depicted on the horizontal handle for the purpose being user friendly, as taught by Thanu.

CLAIM INTERPRETATION: The claims are being interpreted in light of the figures. The shape shown in figure 22 is more like a backwards L than a J. Therefore, the shape shown in figure 22 is what is being interpreted as an L shape. 

Claim 3:
	Linder discloses:
wherein the automatically generating of the tag further comprises: including the type in the tag (see column 2 lines 1-15). Linder teaches automatically generating the tag and including the type in the tag.

Claim 4:
	Linder discloses:
wherein the type is selected from a group consisting of table begin, table end, concept, context, unit, dimension, typed dimension, and data (see column 9 line 60-67). Linder teaches the type is selected from a plurality of options such as data, unit, etc.

Claim 5:
	Linder discloses:
wherein the portions of the template include cells (see column 3 lines 8-21). Linder teaches the final output being a spreadsheet document so the portion include cells. 

Claim 6:
	Linder fails to expressly disclose specifying rows as the specified portion.

	Humenansky discloses:
wherein the receiving of the user specified selection of the portions of the template further comprises: receiving information indicating the portions were specified using one of painting, framing, and specifying dimensions and rows (see paragraph [0058]). Humenansky teaches receiving information specifying the dimensions.

Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method disclosed by Linder to include a workbook template having dimension specified by the user for the purpose efficiently creating diverse workbook that fit the needs of all business units of the enterprise, as taught by Humenansky.
Claim 8:
	Linder discloses:
wherein the second format type is selected from a group consisting of Extensible Markup Language (XML) and extensible Business Reporting Language (XBRL) version of the business reporting workbook (see column 3 lines 8-21). Linder teaches the second format type is XML.
Claims 11, 13-16, 18:
	Although claims 11, 13-16 and 18 are method claims, they are interpreted and rejected for the same reasons as the device of claims 1, 3-6, and 8, respectively. 

Claim 20:
	Although claim 20 is an apparatus claim, it is are interpreted and rejected for the same reasons as the device of claim 1, respectively. 

Claims 2, 7, 9, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linder, in view of Humenansky, Fernandes, Tsutsui and Thanu, in further view of Bush et al, United States Patent Publication 2009/0006472 A1 (hereinafter “Bush”).
Claim 2:
	Linder, Humenansky, Tsutsui, Fernandes and Thanu fail to expressly disclose a comment field.

	Bush discloses:
wherein the predetermined field includes a comment field (see paragraph [0025]). Bush teaches the field in a comment field. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Tsutsui, Fernandes and Thanu to include the field being a comment field for the purpose of being user friendly with comment fields in the data, as taught by Bush.
Claim 7:
	Linder, Humenansky, Tsutsui, Fernandes and Thanu fails to expressly disclose an auto tag window in response to user input. 
	Bush discloses:
receiving user input to select a user interface control for an auto tag cell window (see paragraph [0018]). Bush teaches receiving user input to select a user interface control for an element of the spreadsheet; 
displaying the auto tag cell window in response to receiving the user input selecting the user interface control (see paragraph [019]). Bush teaches displaying the auto tag window in response to the user input; and
receiving the type of the tag from the auto tag cell window (see paragraphs [0019] and [0020]). Bush teaches receiving the type of tag from the auto tag window.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Tsutsui, Fernandes and Thanu to include an autotag selection from then user for the purpose of being user friendly using user interface controls, as taught by Bush.

Claim 9:
	Linder, Humenansky, Tsutsui, Fernandes and Thanu fail to expressly disclose receiving modifications for all sheets. 
	Bush discloses:
creating the modification of the template for one sheet of the reporting workbook; communicating the modification from a client to a server;  receiving modifications for all of sheets of the reporting workbook; and  generating the version at the server based on the received modifications (see paragraph [0024] and [0025]). Bush teaches creating the modification for the template and being updated with modifications and generate the version based on the received modifications.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Tsutsui, Fernandes and Thanu l to include receiving modification for the all sheets for the purpose of being efficiently managing tags and workbooks of large financial data sets, as taught by Bush.

Claim 10:
	 Linder, Humenansky, Tsutsui, Fernandes and Thanu fail to expressly disclose a closed taxonomy.
	Bush discloses:
wherein the reporting workbook is defined by a closed taxonomy (see abstract). Bush teaches wherein the reporting workbook is defined as closed taxonomy.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the method disclosed by Linder, Humenansky, Tsutsui, Fernandes and Thanu to include a closed taxonomy for the purpose of being efficiently managing tags and workbooks of large financial data sets by particular collector of reports, as taught by Bush.

Claim 12 and 19:
	Although claims 12 and 19 are method claims, they are interpreted and rejected for the same reasons as the device of claims 2 and 9. 

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. 
Drawings:
The replacement drawings are accepted. 
There are still drawings that are Photographs, including photocopies of photographs, which are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. The Drawings of the Drawings objection above include Figures that are photographs and have text that is not readable. Replacements are required. 
Fig 22 still depicts more of an L-shape structure than a J-shape. 

103 Rejections:
	Claims 1, 11 and 20:
Applicant's argument regarding Goel teaches “a shape”  is unpersuasive because each argument is predicated on the teachings of Goel in the form that either Goel is deficient or that the additional references do "not remedy the deficiencies of Goel." (Remarks pages 9-12). Because Goel is not being used in the rejection, Applicant's arguments are unpersuasive.

	Applicant argues “Fernandes does not teach a J shape”.
The Examiner disagrees. 
According to the Applicant’s Specification pp 154, the J shape represents a parent and child relationship. Fernandes teaches building a structure and assigning a dimension to each cell. Structures can include parents and 1-2 children by creating a mapping for each cell including a dimension (see paragraphs [0008], [0009] and [0076]). Therefore, Fernandes teaches a parent and child relationship between cells and thus teaches a “J” shape. 
Applicant argues “Fernandes teaches tags/dimensions, such as tags 1010-2011 in Figure 7A, but none of the headers for those tags have a ‘J shape’”.
The Examiner disagrees. 
As the Applicant stated, Fernandes teaches tags and dimensions (see Figure 7A). Fernandes teaches maintaining a set of tags, at least some of the tags in the set comprising metric dimension tags and others of the tags in the set comprising entity dimension tags, the metric dimension tags and entity dimension tags being assignable by a user to entries in a user's spreadsheet to create rules associating cells of the spreadsheet each with at least one metric dimension tag and one entity dimension tag (see paragraph [0008]). The claim does not include any limitations reciting the header for those tags having a J shape, the claim recites “generating a tag”…”of the template”. Thus, Fernandes teaches the claimed limitations including ‘generate a tag”. 

Applicant argues Fernandes does not teach or suggest “creating an explicit dimension map for each cell under a vertical head of the J shape, wherein the explicit dimension map represents the dimension”.
The Examiner disagrees. 
Fernandes teaches building a structure and assigning dimension to each cell. Structures can include parents and 1-2 children by creating a mapping for each cell including a dimension. The dimensions assigned are only assigned to those specific cells. Also according to the Applicant’s Specification pp 154, the J shape represents a parent and child relationship and Fernandes teaches this (see paragraphs [0008], [0009] and [0076]).  Therefor, Fernandes teaches this limitation. 


Applicant argues Fernandes does not teach or suggest anything about “creating cell definitions” let alone teach or suggest “creating cell definitions for each of the cells under the vertical head of the J shape, wherein the explicit dimension map represents the dimension.”
	The Examiner disagrees. 
	Fernandes teaches creating a mapping for each cell including a dimension (see paragraphs [0008] and [0009]). Fernandes creates rules associating cells of the spreadsheet each with at least one metric dimension tag and one entity dimension tag; receiving a specific association of a particular spreadsheet with an entity within the network having an entity identifier, the particular spreadsheet including at least one rule comprising at least one uniquely named table associating data values from specific cells within the particular spreadsheet such that the specific cells will each be tagged with at least both a specific entity dimension tag and a specific metric dimension tag; extracting, using a computer in the network, spreadsheet data values from the tagged cells and their associated metric dimension tags and entity dimension tags from the spreadsheet; and storing each of the spreadsheet data values in combination with their respective metric dimension tag and entity dimension tag, in the shared network-accessible storage. Thus, the prior art teaches the limitations of the claims. 

Applicant argues Fernandes is silent with respect to “template” Therefore, Fernandes cannot teach or suggest “modification of template”. 
	The Examiner disagrees. 
	Although Fernandes is silent with respect to “template”, Fernandes does use the word model which is an equivalent of “template”. Fernandes teaches having business models that can be populated and help project results (see paragraph [0003]). 
	Fernandes also teaches a spreadsheet, for example an Excel® workbook, can contain static data pertaining to a model mapped by the user. With our approach, changes made to this spreadsheet file are picked up by the system on a user initiated save request and pushed to the network data store behind the scenes without involving any further user interaction. Conversely, if there is any change to data on a server side, for example, a currency exchange rate change that should be reflected in a report based upon the business model, the system can automatically take that information, push it back to the spreadsheet-based business model to recalculate values dependent upon it and incorporated the results in a report generated from that spreadsheet-based business model data (see paragraph [0037]). Thus, Fernandes teaches updating a “template”/model. If a cell definition includes an exchange rate, the cell definition within the model can be updated. Thus, Fernandes teaches “modification of a template”. 

Applicant argues Thanu does not teach or suggest “wherein text representing the dimension is depicted in the horizontal handle”.
The Examiner disagrees. 
Thanu teaches wherein the text shows the dimensions of the cell (see figure 5). Expanded report 550 may also be collapsed. Expanded report 550 is scanned for information associated with parent member 520 and child members 560, 570, 580. The information is analyzed to determine how the display of related data in other areas of the spreadsheet would be affected by the collapse. The information may include any cross-join information and dependencies associated with parent member 520 and child members 560, 570, 580. The information may also include the total number of child members associated with parent member 520. The figure displays the total number of child members, which tells how many dimensions the parent member has. Thus, Thanu teaches text showing the dimensions associated with the cell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/           Examiner, Art Unit 2176                                                                                                                                                                                             	9/6/22

/KAVITA STANLEY/           Supervisory Patent Examiner, Art Unit 2176